Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 16, 2014

                                     No. 04-14-00792-CV

                  BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
                                  Appellant

                                               v.

                                     Frank HERNANDEZ,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-14755
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        On November 13, 2014, appellant filed a Notice of Appeal complaining of the trial
court’s denial of its plea to the jurisdiction, which appellant contends was signed by the trial
court on October 24, 2014. The judge’s note contained in the clerk’s record states the plea was
denied; however, this note does not constitute a signed written appealable order. Attempts by the
clerk of this court to obtain a written order from the trial court or the parties have been
unsuccessful.

        Appellant is therefore ORDERED to have filed a supplemental clerk’s record containing
a written, signed, and dated order from the trial court that denies appellant’s plea to the
jurisdiction no later than December 29, 2014. If a supplemental clerk’s record containing such
an order is not filed by December 29, 2014, this appeal will be dismissed.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court